Order entered June 3, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00011-CV

                    SNIDER PLAZA ALLIANCE, Appellant

                                         V.

      THE CITY OF UNIVERSITY PARK, PATRICK BAUGH, IN HIS
        OFFICIAL CAPACITY AS DIRECTOR OF COMMUNITY
         DEVELOPMENT, AND JAMES E. STRODE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-14812

                                      ORDER

      Before the Court is appellant’s June 1, 2022 unopposed motion for extension

of time to file its brief. We GRANT the motion and ORDER the brief be filed no

later than July 11, 2022. Because the brief was first due April 29, 2022, we

caution that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE